 

Exhibit 10(jj)(1)

 

AMENDMENTS TO THE

GLOBAL PENSION PLAN

 

Pursuant to Section 6.4 of the Global Pension Plan (“Plan”), which provides that
the Plan may be amended in whole or in part at any time by Alcoa, the Plan is
revised as follows:

 

1. Article III, Section 3.1, is amended to add the following to follow the first
paragraph:

 

In the event that the average is determined to be less than 5.5%, 5.5% shall be
used as the Earnings Credit rate for earnings credits applicable applied on or
after January 1, 2002.

 

In all other respects the Plan is ratified and confirmed.

 

GPP Resolutions-Amendments

 



--------------------------------------------------------------------------------

 

AMENDMENTS TO THE

GLOBAL PENSION PLAN

 

1. Article 2 - Contributions is deleted in its entirety and replaced with the
following:

 

2.1 The Company will provide each Participant’s account with contribution
credits (“Benefit Credits”) equal to 8% of the Participant’s annual Base Salary
and Bonus. The Benefit Credits will be posted as of December 31 for the then
current plan year.

 

2.2 “Base Salary” means the regular base salary or hourly wages payable during
such periods as the employee is a Participant. “Bonus” means the variable or
incentive compensation payable during such periods as the employee is a
Participant. Where commission payments constitute all or part of an employee’s
monthly remuneration, the commissions actually paid as remuneration during a
regular pay period will be used to determine the Base Salary for such employee.
Base Salary does not include non-recurring items such as: overtime, extended
workweek premium, cost of living allowance where separately designated, shift or
other premiums, or other payments, fees or allowances made for specific purposes
as determined by the Company. Base Salary will be based on the amount of annual
salary in local currency converted into US Dollars, based on the annual average
exchange rate as determined by Alcoa’s Corporate Finance Department.

 

2. In all other respects the Plan is hereby ratified and confirmed.

 



--------------------------------------------------------------------------------

 

AMENDMENTS TO THE

ALCOA GLOBAL PENSION PLAN

 

Pursuant to Section 6.4 of the Plan, the Plan is amended as follows:

 

  1. Section 1.1(A)(3) is amended by replacing “Manager, International
Compensation and Benefits Services of Alcoa,” wherever it appears with “Director
Corporate Human Resources - Benefits.”

 

  2. In all other respects the Plan is hereby ratified and confirmed.

 



--------------------------------------------------------------------------------

 

AMENDMENTS TO THE

ALCOA GLOBAL PENSION PLAN

 

Pursuant to Section 6.4 of the Plan which provides that the Plan may be amended
or modified, the Plan is amended effective as of January 1, 2000, as follows: -

 

1. Section 1.1 is deleted in its entirety and replaced with the following:

 

1.1 Eligibility. An Eligible Employee means any employee who on or after the
effective date of the Plan:

 

  (A) (1)     is actively at work for the Company,

 

  (2) is a non-resident alien of the United States of America, or otherwise
ineligible to participate in a pension plan in the country in which they reside
or work,

 

  (3) is authorized by the Manager International Compensation and Benefits
Services of Alcoa (the “Manager”) to participate in the Plan, and

 

  (4) is not eligible to actively participate in any other pension or savings
plan of the Company; or

 

(B)     is not actively participating in any other pension plan of the Company
and is authorized by an officer of the Company to participate in the Plan.

 

2. In all other respects the Plan is ratified and confirmed.

 